Citation Nr: 0837927	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-18 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher that 
10 percent for epilepsy prior to May 27, 2004.

2.  Entitlement to a disability rating higher than 20 percent 
for epilepsy since May 27, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
September 2001, with additional service with the Army 
National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted service connection for epilepsy, for which a 
10 percent rating was assigned from July 8, 2003, and a 20 
percent rating assigned from May 27, 2004.


FINDINGS OF FACT

1.  The veteran's only documented seizures occurred in August 
1999, in March 2000, and most recently on May 27, 2004, each 
of which has been characterized as a grand mal seizure.

2.  At his hearing in July 2005, the veteran indicated that 
he would be willing to "settle his appeal" if a 20 percent 
rating was granted for his epilepsy.  

3.  In a September 2005 rating decision, the RO granted an 
increased rating of 20 percent for the epilepsy retroactively 
effective as of May 27, 2004.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for the epilepsy prior to May 27, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124, Diagnostic Code 8910 (2007).

2.  The criteria are not met for a disability rating higher 
than 20 percent for the epilepsy since May 27, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124, Diagnostic Code 8910 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  These duties 
must be satisfied before the Board is able to adjudicate the 
veteran's claims on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in July 2003 and June 2005.  The July 2003 
letter informed the veteran of the evidence required to 
substantiate his claim for service connection for seizures 
(i.e., epilepsy).  And after the claim for service connection 
for epilepsy was granted - from which the veteran appealed 
the initial 10 percent rating - the June 2005 letter informed 
him of the evidence required concerning this downstream 
issue.   
 
The Board notes that the veteran was never notified of the 
potential downstream issue concerning the effective date of 
his award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  However, keep in mind the veteran's claim 
initially arose in the context of him trying to establish his 
underlying claim for service connection for seizures, 
which the RO granted in the April 2004 rating decision at 
issue in this appeal.  

In Goodwin v. Peake, 22 Vet App 128 (2008), the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the question of 
who bears the burden of proof in demonstrating how a VCAA 
notice error has adversely affected the essential fairness of 
the adjudication when the claim submitted has been 
substantiated, e.g., a claim for service connection has been 
granted and a disability rating and effective date have been 
assigned.  Consistent with its prior decisions in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess, 19 Vet. App. 
at 473, the Court held that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements.  "[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  

Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  As a caveat, the Court reserved for future 
consideration whether a different rule should apply in 
situations where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.  Therefore, VCAA notice requirements are satisfied 
in the matter of an effective-date claim flowing downstream 
from the appeal of a rating decision which granted service 
connection.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
records that he and his representative identified.  The 
veteran was also afforded a VA compensation examination in 
March 2004 to determine the nature and severity of his 
epilepsy.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claim

The veteran experienced two seizures while on active duty and 
was diagnosed with epilepsy.  On July 8, 2003, after his 
service had ended, he filed a claim for service connection 
for seizures.  In an April 2004 rating decision, the RO 
granted service connection for epilepsy and assigned an 
initial 10 percent disability rating, effective retroactively 
from the date he filed his claim on July 8, 2003.  The 
veteran appealed that decision with respect to the 10 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2005 rating decision, the RO granted an 
increased rating to 20 percent for the veteran's epilepsy.  
However, instead of grating this increase back to the date of 
claim (i.e., July 8, 2003), the RO determined the appropriate 
effective date to be May 27, 2004, when the veteran suffered 
his third seizure.  The Board must therefore determine 
whether the veteran's epilepsy warrants a disability rating 
higher than 10 percent prior to May 27, 2004, and whether 
this disability warrants a rating higher than 20 percent 
since that date. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's epilepsy under Diagnostic Code 
(DC) 8914, for psychomotor epilepsy.  38 C.F.R. § 4.124a DC 
8914.  However, since the veteran's epilepsy involves tonic-
clonic seizures, the Board will rate his disability under DC 
8910, for grand mal epilepsy.  38 C.F.R. § 4.124a DC 8910.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of a diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

In any event, all epilepsies are rated under the General 
Rating Formula for Major and Minor Epileptic Seizures.  38 
C.F.R. § 4.124.  Under these criteria, a 10 percent rating is 
warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent rating is warranted for 
one major seizure during the preceding two years or two minor 
seizures during the preceding six months.  A 40 percent 
rating is warranted for at least one major seizure during the 
preceding six months or two during the last year; or 
averaging at least five to eight minor seizures weekly.  Id. 

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a, DC 8910.

A.  Prior to May 27, 2004

Applying these criteria to the facts of this case, the Board 
finds that the veteran's epilepsy was properly rated at the 
10 percent level for the entire period prior to May 27, 2004.  
The evidence during this period documents that the veteran 
experienced two grand mal seizure.  However, since both 
seizures occurred more than years prior to the date when he 
filed his claim on July 8, 2003, there is no basis to assign 
a disability rating higher than 10 percent prior to May 27, 
2004.

The medical evidence during this period shows that the 
veteran had his first seizure in August 1999.  Apparently, 
the veteran passed out while working at his desk and was 
rushed to the emergency room at Rex Healthcare.  A physician 
at that facility diagnosed the veteran with grand mal seizure 
- although an Army physician later indicated that the medical 
records did not support this diagnosis.  In March 2000, the 
veteran experienced a second seizure while sitting at his 
desk.  Coworkers indicted that he had passed out for 
approximately one minute.  Again he was rushed to the 
emergency room at Rex Healthcare, where the admitting 
physician characterized the episode as a grand mal seizure.  
The diagnosis was seizure disorder.   

The record shows that the veteran remained seizure free until 
May 27, 2004.  At a VA compensation examination in March 
2004, the VA examiner diagnosed the veteran with epilepsy.  
He also confirmed that the veteran's last seizure was in 
March 2000.  Thus, although the veteran experienced two grand 
mal (i.e. major) seizures in August 1999 and March 2000, he 
did not have any seizure activity during the two-year period 
prior to when he filed his claim on July 8, 2003.  In other 
words, at the time he filed his claim, the evidence showed 
that he had a confirmed diagnosis of epilepsy with a history 
of seizures.  But since he had not had a major seizure during 
the preceding two years or two minor seizures during the 
preceding six months, there is no basis to assign a 
disability rating higher than 10 percent for the entire 
period from the date of claim on July 8, 2003, until May 27, 
2004.  

B.  Since May 27, 2004

On May 27, 2004, the veteran experienced his third grand mal 
seizure and, again, was treated at Rex Healthcare's Emergency 
Department.  Based on this seizure, the RO issued a rating 
decision in September 2005 in which it assigned a 20 percent 
rating, effective from May 27, 2004, since the evidence 
showed that the veteran had experienced a major seizure 
during the prior two-year period.  Since that episode, 
however, there is no indication of any other seizure 
activity, thereby precluding a disability rating higher than 
20 percent since May 27, 2004.  

In any event, however, the veteran testified at a July 2005 
hearing that the assignment of a 20 percent rating would 
satisfy his appeal.  In AB v. Brown, 6 Vet. App. 35, 39 
(1993), the Court held that a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise.  Since the veteran indicated that he 
would be satisfied with a 20 percent rating for his epilepsy, 
the Board need not consider whether his epilepsy warrants a 
disability rating higher than 20 percent since May 27, 2004.  
See also 20.202 (2008)  (a Substantive Appeal (VA Form 9 or 
equivalent statement) may be withdrawn either in writing or 
at a hearing at any time before the Board promulgates a 
decision).  Accordingly, the claim of entitlement to a 
disability rating higher than 20 percent for epilepsy since 
May 27, 2004, is denied.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for epilepsy prior to May 27, 2004, and against a 
disability rating higher than 20 percent since May 27, 2004.  
And as the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, no evidence shows that the veteran's 
epilepsy has independently caused marked interference with 
his employment or required frequent periods of 
hospitalization.  At his July 2005 hearing, the veteran 
testified that he had to quit his civilian job with the Army 
National Guard because of his two seizures he had while at 
work.  However, he also testified that he was able to secure 
a job with a contractor shortly after he left his job with 
the National Guard, and that he now works for an auto parts 
company.  It thus appears that the veteran has been gainfully 
employed since he filed his claim in July 2003.  There is 
also no indication in the record that the veteran has missed 
work because of his epilepsy, as he experienced one seizure 
since filing his claim. 

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. See 38 C.F.R. § 4.1.  This is another way of 
saying the veteran's existing rating assigned for his 
epilepsy contemplates there will be some employment 
impairment.  In short, although the veteran's epilepsy may 
interfere with his ability to perform certain aspects of his 
job, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating higher than 10 percent for epilepsy is 
denied for the period prior to May 27, 2004.

A disability rating higher than 20 percent for epilepsy is 
denied for the period since May 27, 2004.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


